


110 HR 6598 IH: Prevention of Equine Cruelty Act of

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6598
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Conyers (for
			 himself, Mr. Burton of Indiana,
			 Mr. Rahall,
			 Mr. Jones of North Carolina,
			 Mr. Moran of Virginia,
			 Mr. Chabot,
			 Mr. Grijalva,
			 Mr. Scott of Virginia,
			 Mr. Smith of New Jersey,
			 Ms. Schakowsky,
			 Ms. Wasserman Schultz,
			 Mr. Nadler, and
			 Ms. Sutton) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit
		  certain conduct relating to the use of horses for human
		  consumption.
	
	
		1.Short titleThis Act may be cited as the
			 Prevention of Equine Cruelty Act of
			 2008.
		2.Slaughter of horses
			 for human consumption
			(a)In
			 generalChapter 3 of title
			 18, United States Code, is amended by adding at the end the following:
				
					50.Slaughter of
				horses for human consumption
						(a)Except as provided in subsection (b),
				whoever knowingly—
							(1)possesses, ships,
				transports, purchases, sells, delivers, or receives, in or affecting interstate
				commerce or foreign commerce, any horse with the intent that it is to be
				slaughtered for human consumption; or
							(2)possesses, ships, transports, purchases,
				sells, delivers, or receives, in or affecting interstate commerce or foreign
				commerce, any horse flesh or carcass or part of a carcass, with the intent that
				it is to be used for human consumption;
							shall be
				fined under this title or imprisoned not more than three years or both.(b)If—
							(1)the defendant
				engages in conduct that would otherwise constitute an offense under subsection
				(a);
							(2)the defendant has
				no prior conviction under this section; and
							(3)the conduct
				involves less than five horses or less than 2000 pounds of horse flesh or
				carcass or part of a carcass;
							the
				defendant shall, instead of being punished under that subsection, be fined
				under this title or imprisoned not more than one year, or both.(c)The Attorney
				General shall provide for the humane placement or other humane disposition of
				any horse seized in connection with an offense under this section.
						(d)As used in this
				section, the term horse means any member of the family Equidae.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for chapter 3 of title 18, United States Code, is amended by adding at
			 the end the following new item:
				
					
						50. Slaughter of horses for human
				consumption.
					
					.
			
